J-S66032-14

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: I.M.W. AND                  IN THE SUPERIOR COURT OF
C.F.W., Minors                                        PENNSYLVANIA




APPEAL OF: J.W., Mother                              No. 1079 MDA 2014


        Appeal from the Decrees and Orders entered June 5, 2014,
            in the Court of Common Pleas of Dauphin County,
           Orphans’ Court, at No(s): 17 AD 2012, 9 AD 2014,
           CP-22-DP-0000097-2011, CP-22-DP-0000115-2012

BEFORE: BENDER, P.J.E., SHOGAN, and MUSMANNO, JJ.

MEMORANDUM BY MUSMANNO, J.:                     FILED DECEMBER 09, 2014

      J.W. (“Mother”) appeals from the Decrees and Orders granting the

Petitions filed by the Dauphin County Social Services for Children and Youth

(“the Agency”) to involuntarily terminate her parental rights to her son,

I.M.W., and daughter, C.F.W. (collectively “Children”), pursuant to section

2511(a)(1), (2), (5), (8), and (b) of the Adoption Act, see 23 Pa.C.S.A.

§ 2511(a)(1), (2), (5), (8), and (b), and to change their permanency goal to

adoption pursuant to section 6351 of the Juvenile Act, see 42 Pa.C.S.A.

§ 6351.1 We affirm.

      I.M.W. was born in August 2011, during the marriage of Father and

Mother. Three days after his birth, I.M.W. was placed in the custody of the


1
  The trial court terminated the parental rights of the Children’s father, C.W.
(“Father”), and confirmed his consent to their adoption on March 6, 2014.
Father has not filed an appeal, nor is he a party to this appeal.
J-S66032-14

Agency based upon Father’s and Mother’s lack of progress in meeting their

service objectives with respect to the dependencies of I.M.W.’s older

siblings.   The Agency placed I.M.W. in a foster home, a pre-adoptive

resource for I.M.W., with his older half-sister and two female cousins.

I.M.W. has special needs, including delayed vision, a slightly underdeveloped

brain, and a wandering eye. The trial court adjudicated I.M.W. dependent

on August 24, 2011, and a placement goal of reunification was established.

The Agency established Family Service Plan (“FSP”) goals for Mother.

      On March 2, 2012, the Agency filed a Petition against Mother for a goal

change to adoption and the involuntary termination of parental rights. On

September 10, 2012, the trial court entered a Decree, changing the

placement goal to adoption and involuntarily terminating Mother’s parental

rights pursuant to subsections (a)(1), (2), (5), and (b).   Mother appealed

and this Court reversed the Decree and remanded the matter to the trial

court, based on the absence of sufficient evidence to support the termination

under subsections (a)(1), (2), (5), and (b).      See In the Interest of

I.M.W., 75 A.3d 553 (Pa. Super. 2013) (unpublished memorandum).

Specifically, this Court concluded that there was insufficient evidence to

show that Mother had failed to comply with her FSP objectives, and that it

appeared that Mother was making progress on these objectives. See id.

      While the appeal regarding I.M.W. was pending, in late December

2012, Mother gave birth to C.F.W. In the days following C.F.W.’s birth, the



                                    -2-
J-S66032-14

Agency filed a dependency Petition with respect to C.F.W.            Following

hearings, the trial court entered an Order, finding that aggravated

circumstances existed under 42 Pa.C.S.A. § 6302, based on the recent

termination of Mother’s parental rights to I.M.W. The trial court entered a

separate    Order,   adjudicating   C.F.W.   dependent   and    changing   the

permanency goal to adoption. On September 9, 2013, this Court affirmed

the adjudication of C.F.W. as dependent, but vacated and remanded the goal

change and aggravated circumstances orders, as those Orders had been

premised on the Decrees relating to I.M.W., which this Court had previously

reversed.   See In the Interest of C.W., 87 A.3d 376 (Pa. Super. 2013)

(unpublished memorandum).

      On June 18, 2013, October 17, 2013, and November 14, 2013, the

trial court held additional permanency review hearings with regard to I.M.W.

On April 9, 2013, July 16, 2013, October 17, 2013, November 14, 2013, and

March 6, 2014, the trial court held additional permanency review hearings

with regard to C.F.W.

      On February 18, 2014, the Agency filed the Petitions seeking to

terminate Mother’s parental rights, and to change the permanency goal for

the Children to adoption. On that same date, the Agency filed a Petition to

confirm Father’s consent to adoption as to the Children. On March 6 and 10,

2014, the trial court held hearings on the Petitions. The trial court set forth




                                     -3-
J-S66032-14

a thorough review of the testimony presented at the hearings, which we

adopt herein. See Trial Court Opinion, 7/23/14, at 2-8.2

     On June 4, 2014, in a transcribed proceeding in court, the trial court

granted the Petitions to terminate Mother’s parental rights to the Children,

and to change the permanency goal to adoption.3       The trial court entered

the Decrees and Orders on the following day.      On June 26, 2014, Mother

filed a Notice of Appeal,4 along with a Concise Statement of Errors

Complained of on Appeal pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b).



2
  At the permanency review hearing, Mother’s counsel stipulated to the
admission into the record of the testimony of Candra Chang, the Children’s
family therapist at Pressley Ridge. See N.T., 3/6/14, at 73-74. Further,
Mother did not present any witnesses, and neither the Agency nor Mother
offered any exhibits for admission into evidence.
3
  Mother’s counsel was present in the courtroom, but Mother failed to
appear, despite attempts to provide notice to her.
4
   Despite the fact that the trial court entered separate Decrees and Orders
for each child, Mother only filed one Notice of Appeal. In her Notice of
Appeal, Mother lists both children in the caption and the respective docket
numbers of the Children’s cases. We recognize that generally “taking one
appeal from separate judgments is not acceptable practice and is
discouraged.” Gen. Elec. Credit Corp. v. Aetna Cas. & Sur. Co., 263
A.2d 448, 452 (Pa. 1970); see also Pa.R.A.P. 341, Note (stating that where
“one or more orders resolves issues arising on more than one docket or
relating to more than one judgment, separate notices of appeal must be
filed.”). While Mother improperly filed a single Notice of Appeal, we will not
quash the appeal, as Mother plainly intended to appeal the Decrees and
Orders of the Children and this case involves the termination of parental
rights. See In re K.T.E.L., 983 A.2d 745, 747 (Pa. Super. 2009) (stating
that “[t]he extreme action of dismissal should be imposed by an appellate
court sparingly, and clearly would be inappropriate when there has been
substantial compliance with the rules”) (citation omitted); see also id. at
748 (declining to quash or dismiss the appeal based upon this Court’s
objective to expedite the disposition of children’s fast track cases).
                                    -4-
J-S66032-14

      In her brief on appeal, Mother raises the following issues:

      1. Whether the trial court abused its discretion in changing the
      goal to adoption?

      2. Whether the trial court committed reversible error by
      terminating [Mother’s] parental rights?

Mother’s Brief at 10.5

      Mother argues that the Agency has failed to prove by clear and

convincing evidence that her parental rights to Children should have been

terminated. Id. at 33. Mother argues that, since this Court’s reversal of the

Decrees with regard to I.M.W. in April 2013, she has made significant

progress on her FSP objectives, including completing reunification services,

completing a parenting class, taking domestic violence counseling, and

addressing her mental health issues. Id. at 27-30. Mother asserts that the

Agency failed in its responsibility to reunify her with Children and improperly

placed the burden of reunification on her.        Id. at 30-31, 32.     Mother

contends that the Agency purposely created confusion with regard to her

visitation rights, and then blamed her for failing to visit the Children. Id. at

31-32. Mother claims that the FSP’s only remaining objective is her housing,


5
  Mother waived her first issue regarding the goal change by her failure to
support this issue with any argument or citation to case law. See In re
W.H., 25 A.3d 330, 339 n.3 (Pa. Super. 2011) (stating that “[w]here an
appellate brief fails to provide any discussion of a claim with citation to
relevant authority or fails to develop the issue in any other meaningful
fashion capable of review, that claim is waived.”); see also Lackner v.
Glosser, 892 A.2d 21, 29-30 (Pa. Super. 2006) (stating that arguments that
are not properly developed are waived). Thus, we will only address Mother’s
claims regarding the termination of her parental rights.


                                     -5-
J-S66032-14

which she asserts is problematic only because of her lack of financial

resources.   Id. at 33.   She urges that the lack of financial resources and

affordable housing is an insufficient basis upon which to terminate her

parental rights. Id.

     Further, Mother alleges that under section 2511(b), she has been

financially dependent on Father’s Social Security benefits, which were the

source of income to pay for housing, and, since she is no longer in a

relationship with Father, and has no employment, she has limited financial

resources. Id. She also complains that there was no bonding assessment

conducted in this matter. Id. at 28.6

     We review an appeal from the termination of parental rights in

accordance with the following standard:

     In an appeal from an order terminating parental rights, our
     scope of review is comprehensive: we consider all the evidence
     presented as well as the trial court’s factual findings and legal
     conclusions. However, our standard of review is narrow: we will
     reverse the trial court’s order only if we conclude that the trial
     court abused its discretion, made an error of law, or lacked
     competent evidence to support its findings. The trial judge’s
     decision is entitled to the same deference as a jury verdict.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

     Termination of parental rights is controlled by section 2511 of the

Adoption Act. See 23 Pa.C.S.A. § 2511. The burden is upon the petitioner


6
  In her Summary of the Argument, Mother asserts that the trial court never
ruled on a joint motion for supersedeas filed on February 22, 2013.
Mother’s Brief at 21. However, there is no entry for a joint motion for
supersedeas on the trial court’s docket. Thus, we cannot grant relief on this
assertion.
                                    -6-
J-S66032-14

“to prove by clear and convincing evidence that its asserted grounds for

seeking the termination of parental rights are valid.” In re R.N.J., 985 A.2d
273, 276 (Pa. Super. 2009). “[C]lear and convincing evidence is defined as

testimony that is so clear, direct, weighty and convincing as to enable the

trier of fact to come to a clear conviction, without hesitance, of the truth of

the precise facts in issue.”   Id. (citation and quotation marks omitted).

Further, the “trial court is free to believe all, part, or none of the evidence

presented and is likewise free to make all credibility determinations and

resolve conflicts in the evidence.”   In re M.G., 855 A.2d 68, 73-74 (Pa.

Super. 2004). If competent evidence supports the trial court’s findings, “we

will affirm even if the record could also support the opposite result.” In re

Adoption of T.B.B., 835 A.2d 387, 394 (Pa. Super. 2003).

      Satisfaction of any one subsection of section 2511(a), along with

consideration of section 2511(b), is sufficient for the involuntary termination

of parental rights. In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en

banc).   In this case, we will review the trial court’s decision to terminate

Mother’s parental rights based upon section 2511(a)(2) and (b), which state

the following:

      § 2511. Grounds for involuntary termination

      (a) General rule.─The rights of a parent in regard to a child
      may be terminated after a petition filed on any of the following
      grounds:

                                      ***


                                      -7-
J-S66032-14

         (2) The repeated and continued incapacity, abuse,
         neglect or refusal of the parent has caused the child to be
         without essential parental care, control or subsistence
         necessary for his physical or mental well-being and the
         conditions and causes of the incapacity, abuse, neglect or
         refusal cannot or will not be remedied by the parent.

                                    ***

     (b) Other considerations.─The court in terminating the rights
     of a parent shall give primary consideration to the
     developmental, physical and emotional needs and welfare of the
     child. The rights of a parent shall not be terminated solely on
     the basis of environmental factors such as inadequate housing,
     furnishings, income, clothing and medical care if found to be
     beyond the control of the parent. With respect to any petition
     filed pursuant to subsection (a)(1), (6) or (8), the court shall not
     consider any efforts by the parent to remedy the conditions
     described therein which are first initiated subsequent to the
     giving of notice of the filing of the petition.

23 Pa.C.S.A. § 2511.

            In order to terminate parental rights pursuant to 23
     Pa.C.S.A. § 2511(a)(2), the following three elements must be
     met: (1) repeated and continued incapacity, abuse, neglect or
     refusal; (2) such incapacity, abuse, neglect or refusal has caused
     the child to be without essential parental care, control or
     subsistence necessary for his physical or mental well-being; and
     (3) the causes of the incapacity, abuse, neglect or refusal cannot
     or will not be remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa. Super. 2003); see

also In re Adoption of S.P., 47 A.3d 817, 827 (Pa. 2012).

     Regarding section 2511(b), the court inquires whether the termination

of Mother’s parental rights would best serve the developmental, physical and

emotional needs and welfare of the child. See In re T.S.M., 71 A.3d 251,

267 (Pa. 2013). “Intangibles such as love, comfort, security, and stability



                                    -8-
J-S66032-14

are involved in the inquiry into the needs and welfare of the child.” In re

C.M.S., 884 A.2d 1284, 1287 (Pa. Super. 2005) (citation omitted).           The

court must also discern the nature and status of the parent-child bond, with

utmost attention to the effect on the child of permanently severing that

bond. Id.; see also In re K.Z.S., 946 A.2d 753, 762-63 (Pa. Super. 2008)

(stating that where there is no evidence of any bond between the parent and

child, it is reasonable to infer that no bond exists).   Courts are not required

to order a formal bonding evaluation by an expert and may assess the

parental bond upon the observations and evaluations of social workers and

case workers.      In re K.M., 53 A.3d 781, 791 (Pa. Super. 2012).

Additionally, trial courts “should consider the importance of continuity of

relationships and whether any existing parent-child bond can be severed

without detrimental effects on the child.”       In re N.A.M., 33 A.3d 95,

103 (Pa. Super. 2011) (citation omitted). Finally, the focus in terminating

parental rights under section 2511(a) is on the parent, but it is on the child

under section 2511(b). In re Adoption of C.L.G., 956 A.2d 999, 1008 (Pa.

Super. 2008).

      Here, the trial court addressed Mother’s claims and determined that

the Petitions to involuntarily terminate her parental rights to Children, and to

change their permanency goal to adoption, were properly granted. See Trial

Court Opinion, 7/23/14, at 10-12; see also id. at 2-8 (wherein the trial

court sets forth a review of the relevant testimony presented at the



                                      -9-
J-S66032-14

hearing).   After a careful review of the record in this matter, we conclude

that there is competent evidence in the record that supports the trial court’s

credibility and weight assessments regarding section 2511(a)(2); that

Mother is incapable of parenting the Children, who have Fragile X syndrome;

and that, even after a team worked with Mother to understand their needs,

the conditions that led to their removal still exist, and will not be remedied

by Mother in the future.

      Under section 2511(b), the competent evidence of record supports the

trial court’s determinations that the termination of Mother’s parental rights

best serves the Children’s needs and welfare. Indeed, competent evidence

supports the trial court’s finding that there is an absence of any bond with

Mother, as both Children were placed in foster care essentially at birth. See

In re K.Z.S., 946 A.2d 753, 764 (Pa. Super. 2008) (stating that no bond

worth preserving is formed between a child and a natural parent where the

child has been in foster care for most of the child’s life, and the resulting

bond with the natural parent is attenuated).    Thus, the trial court did not

abuse its discretion in finding competent evidence to support the termination

of Mother’s parental rights under section 2511(a)(2) and (b).     See In re

Adoption of S.P., 47 A.3d at 826-27.

      Decrees and Orders affirmed.




                                     - 10 -
J-S66032-14




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 12/9/2014




                          - 11 -